NO. 07-08-0115-CV

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL D

                                         MAY 12, 2008

                            ______________________________


            VENNA POLITE DIXON, INDIVIDUALLY, AND AS NEXT FRIEND OF
               DESTINY COLBERT, AND TIMOTHY DIXON, INDIVIDUALLY,
              AND AS NEXT FRIEND OF KRISTOFER DIXON, APPELLANTS1

                                               V.

                          KEITH DEAN SCHLESENER, APPELLEE


                           _________________________________

            FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

               NO. 95,303-2; HONORABLE PAMELA COOK SIRMON, JUDGE

                            _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                  MEMORANDUM OPINION


       By letter dated April 3, 2008, this Court notified Ms. Polite to pay the outstanding

filing fee of $175 on or before April 30, 2008, noting that failure to do so might result in

dismissal.

       1
           By her pro se notice of appeal, Appellant referred to herself as “Venna Polite.”
       Unless a party is excused from paying a filing fee, the Clerk of this Court is required

to collect filing fees set by statute or the Supreme Court when an item is presented for

filing. See Tex. R. App. P. 5 and 12.1(b). Although the filing of a notice of appeal invokes

this Court’s jurisdiction, if a party fails to follow the prescribed rules of appellate procedure,

the appeal may be dismissed. Tex. R. App. P. 25.1(b). Consequently, because the filing

fee remains unpaid, we must dismiss the appeal.


       Consequently, the appeal is dismissed for failure to comply with (1) a requirement

of the Texas Rules of Appellate Procedure and (2) a notice from the Clerk requiring

payment of the filing fee within a specified time. Tex. R. App. P. 42.3(c).



                                                    Patrick A. Pirtle
                                                        Justice




                                                2